Exceptions overruled. This is an action of contract upon an account annexed to recover for work performed and supplies furnished which was heard in the Superior Court upon the report of an auditor. The judge found for the plaintiff in the sum of $3,813.95. The defendant does not show that the judge was in error in failing to grant the defendant’s motion that judgment should be entered for the plaintiff in the sum of $2,268.69 and interest. The contracts were executed and the plaintiff could recover upon an account annexed. Cullen v. Sears, 112 Mass. 299, 308. Massachusetts Mutual Life Ins. Co. v. Green, 185 Mass. 306, 310. Dalton v. American Ammonia Co. 236 Mass. 105, 107.